           Case 2:20-cr-00326-JFW Document 52 Filed 08/07/20 Page 1 of 1 Page ID #:521
VERONICA DRAGALIN (Cal. Bar No. 281370)
Assistant United States Attorney
1500 United States Courthouse
312 North Spring Street
Los Angeles, California 90012


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,                                   CASE NUMBER:

                                                                              2:20-CR-326-JFW
                                             PLAINTIFF(S)
                             v.
JOSE LUIS HUIZAR                                                     NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)
Government's Notice Disclosing Individuals and Entities Named in the Indictment




Reason:
 ✔        Under Seal
          In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




August 7, 2020                                                Veronica Dragalin
Date                                                          Attorney Name
                                                              Plaintiff, United States of America
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
